PRESIDING JUSTICE McCULLOUGH, specially concurring: The trial court did not err in transferring all of the charges from the juvenile court with respect to the defendant. Section 5 — 4(6)(b) of the Juvenile Court Act of 1987 (Ill. Rev. Stat. 1987, ch. 37, par. 805— 4(6)(b)) states that all charges “arising out of the same incident” should be kept together and tried at the same time. Subsection (b) refers to subparagraph (a) dealing with minors of the age 15 years or older but refers only to the “charges” mentioned in subparagraph (a). Similar language is found in sections 5 — 4(7)(a) and (b) (Ill. Rev. Stat. 1987, ch. 37, pars. 805-4(7)(a), (7)(b)). Even if it is argued that section 5 — 4(6)(b) does not apply, it does provide guidance as to how these matters concerning multiple charges should be handled in the trial court. As stated above, section 5— 4(6)(b) talks about “charges” specified in paragraph (a) and not “age of child.”